SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

       Sundiata Acoli (f/k/a Clark Edward Squire) v. New Jersey State Parole Board (A-52-14) (075308)

Argued October 13, 2015 -- Decided February 23, 2016

LaVECCHIA, J., writing for a majority of the Court.

          This appeal requires the Court to address the statutory process governing parole, and to determine whether
it was error for an appellate panel to order parole where the full Parole Board did not conduct an in-person
assessment and hearing of a convicted murderer.

         In 1974, Sundiata Acoli was convicted of murder; atrocious assault and battery; assault and battery; assault
with an offensive weapon; assault with intent to kill; illegal possession of a weapon; and armed robbery. The trial
court imposed an aggregate sentence of life plus twenty-four to thirty years. In 2010, at the age of seventy-three,
and after serving almost thirty-seven years of his sentence, Acoli became eligible for parole for the third time. A
parole hearing officer performed an initial review of Acoli’s file, and the case was referred to a Parole Board panel
for a hearing. After interviewing Acoli at length, the two-member Board panel determined that “a substantial
likelihood exists that [Acoli] would commit a new crime if released on parole at this time.” The two-member panel
transferred the case to a three-member Board panel to establish a future eligibility term -- that is, when Acoli could
reapply for parole. The three-member panel set a future eligibility term of 120 months.

          Following the administrative process for review, Acoli filed an appeal with the full Parole Board. The full
Board conducted a review based on the record as developed before the panels, commonly known as a paper hearing.
In that review, the Parole Board considered the record developed by the hearing officer and the two- and three-
member panels, but the Board did not hear testimony itself or otherwise create its own record. The full Board
approved the denial of parole to Acoli and the establishment of a 120-month future eligibility term. The Parole
Board identified its decision as a final agency decision for the purposes of appellate review.

          Acoli appealed, and the Appellate Division reversed, concluding that the Board’s basis for denying parole
constituted arbitrary and capricious action. The panel ordered that the Parole Board “expeditiously set conditions
for [Acoli’s] parole.” The Board filed a motion for reconsideration, arguing that the panel should have remanded
the case to the Parole Board for a full hearing, rather than ordering parole. According to the Board, that result was
compelled by N.J.S.A. 30:4-123.55(f), which required that the full fifteen-member Parole Board conduct a hearing
before paroling an inmate who has been convicted of murder. The Appellate Division denied the motion. The panel
reasoned that N.J.S.A. 30:4-123.55(f) is triggered only when a two-member Board panel recommends parole.

         The Court granted the Parole Board’s petition for certification, 221 N.J. 220 (2015), and motion for a stay.

HELD: The administrative scheme for parole envisioned that a convicted murderer would undergo a full hearing
before the Parole Board prior to securing release from incarceration. In Acoli’s circumstances, the appropriate
remedy is a remand to the full Parole Board for completion of the administrative parole process. That process in its
totality requires a full hearing before the Parole Board on his suitability for parole release and shall permit the
victims of his criminal acts to be heard, if they wish, by the Board prior to a decision on his parole.

1. The State Parole Board is the agency charged with the responsibility of deciding whether an inmate satisfies the
criteria for parole release under the Parole Act of 1979. Judicial review of the Parole Board’s decisions is guided by
the arbitrary and capricious standard that constrains other administrative action. (pp. 9-11)

2. The Parole Act and its implementing regulations set forth the process that normally governs parole
determinations. For most crimes, correctional personnel prepare a report that is filed with a Parole Board panel.
Then a designated hearing officer reviews that report, along with other supporting documentation. If the hearing
officer determines that there is a basis for denial of parole, or that a hearing is otherwise necessary, the case must be
referred to a panel of the Board for an informal hearing. N.J.S.A. 30:4-123.55(c). After the hearing, the Board

                                                            1
panel can either “certify the parole release of the inmate” or “deny parole and file . . . a statement setting forth the
decision,” N.J.S.A. 30:4-123.55(d). If the Board panel denies parole, the inmate may appeal to the full Parole
Board, which may affirm, modify, or reverse the Board panel’s decision, or remand for further findings. (pp. 11-13)

3. The Parole Act creates an alternative parole track for inmates convicted of murder. For inmates serving a term
for murder and other serious offenses, a hearing officer cannot recommend parole; the individual hearing officer
must refer the case to a Board panel for a hearing. In the case of an inmate convicted of murder, even after the
hearing, the panel is without authority to certify parole; it can only recommend parole. When a Board panel
recommends parole, referral to the full Board is automatic. Parole cannot be certified “until a majority of the full
parole board, after conducting a hearing, concurs in that recommendation.” N.J.S.A. 30:4-123.55(f). That alternate
track grew out of 1989 and 1993 amendments to the Parole Act, addressing the parole process for murder inmates
and victim rights, respectively. (pp. 13-16)

4. Acoli maintains that a full hearing is required only when the two-member panel recommends parole to a
convicted murderer. That literal reading misses the overall import of the consequences of the legislative outcome
that the 1989 amendatory language sought to achieve, namely to ensure that no convicted murderer would be
released without having had a full Board hearing to consider the murder inmate’s grant of parole. At the very least,
the language is ambiguous in expressing the sense of this amendment and its operation in all settings involving the
parole release of a convicted murderer, making resort to legislative history to resolve the question raised by the
ambiguity appropriate. Here the legislative history does not support the constrained reading advanced by Acoli.
Instead, the Board’s proposed interpretation finds support from the general understanding of the amendment’s
import contained in contemporaneous legislative history. See, e.g., Office of the Governor, News Release (June 29,
1989) (explaining on Governor’s signing of bill into law that new legislation “requires the full Parole Board to
review parole recommendations for inmates convicted of first-degree murder”); Senate Judiciary Committee,
Statement to Assembly No. 2772 (signaling same expectation). (pp. 16-20)

5. Moreover, generally, when construing language of a statutory scheme, deference is given to the interpretation of
statutory language by the agency charged with the expertise and responsibility to administer the scheme. Here that
agency -- the Board -- expected that, if ever its affirmance of a two-member panel’s decision to deny release to a
convicted murderer were reversed on judicial review, the full Board would have the opportunity to conduct its final
and full Parole Board hearing that is implicitly required by N.J.S.A. 30:4-123.55(f), including the opportunity to
interview the inmate in that setting. The Board’s interpretation of what the Legislature expected of it in the
execution of its delegated predictive task is reasonable and thus entitled to deference by the courts. (pp. 20-22)

6. The Appellate Division here declined to remand to the Parole Board for a full hearing. The panel, essentially,
saw no point to that step, having itself evaluated Acoli’s bases for asserting that he is ready for release and
determining that there has been no convincing reason presented to date to require his further incarceration. That
remedy basically substituted the appellate panel’s judgment for that of the agency charged with the expertise to
make such highly predictive, individualistic determinations -- the full Parole Board. (p. 23)

7. Finally, in 1993, the Legislature pointedly added reference to the rights of victims. That language supports the
conclusion that, prior to a murder inmate’s parole release, the Legislature expected that the full Board would
conduct a hearing with the inmate present for examination, and that the victim(s) would receive notice of that
hearing and be given the opportunity to address the Board and to witness the full Board’s interaction with the
incarcerated murderer prior to his or her approval for release. Under the truncated review that occurred here, and on
which the appellate panel based its order requiring the Board to set conditions for Acoli’s release, that language
would be substantially neutered, if not rendered meaningless. (pp. 23-24).

        The remedy imposed by the Appellate Division is REVERSED, and the matter is remanded for further
proceedings.

         JUSTICE ALBIN, DISSENTING, expresses the view that the plain and unambiguous language of
N.J.S.A. 30:4-123.55(f) requires a full evidentiary hearing by the Parole Board only when a Board panel
recommends that a murder inmate be paroled; nothing in the language of that subsection or the legislative history
suggests that the Legislature intended to address anything other than the circumstance of a Board panel’s decision to
recommend release of a convicted murderer. The statutes applicable to cases in which the Board panel denies
parole, N.J.S.A. 30:4-123.55(c) and -123.58, do not mandate that the full Parole Board conduct an evidentiary


                                                           2
hearing.

      JUSTICES PATTERSON and SOLOMON and JUDGE CUFF (temporarily assigned) join in
JUSTICE LaVECCHIA’s opinion. JUSTICE ALBIN filed a separate, dissenting opinion. CHIEF JUSTICE
RABNER and JUSTICE FERNANDEZ-VINA did not participate.




                                              3
                                        SUPREME COURT OF NEW JERSEY
                                          A-52 September Term 2014
                                                   075308

SUNDIATA ACOLI (f/k/a CLARK
EDWARD SQUIRE),

    Petitioner-Respondent,

         v.

NEW JERSEY STATE PAROLE
BOARD,

    Respondent-Appellant.


         Argued October 13, 2015 – Decided February 23, 2016

         On certification to the Superior Court,
         Appellate Division.

         Lisa A. Puglisi, Assistant Attorney General,
         argued the cause for appellant (John J.
         Hoffman, Acting Attorney General of New
         Jersey, attorney; Melissa H. Raksa,
         Assistant Attorney General, of counsel).

         Bruce I. Afran argued the cause for
         respondent.

         Alexander R. Shalom argued the cause for
         amicus curiae American Civil Liberties Union
         of New Jersey Foundation (Edward L. Barocas,
         Legal Director, attorney).


    JUSTICE LaVECCHIA delivered the opinion of the Court.

    After a two-member panel of the Parole Board denied parole

to petitioner Sundiata Acoli, a convicted murderer who twice

before had been denied parole, Acoli filed an internal

administrative appeal.    That administrative appeal entitled him

                                 1
to a review by the full Parole Board of the record that had been

developed before the Board panel, as well as any additional

material submitted by Acoli.    Because he had not been

recommended for parole, the full Board did not conduct an in-

person assessment of Acoli consistent with its regulations

governing the parole process.   The Parole Board affirmed the

denial of parole and the extended future parole eligibility date

established for Acoli.

    Acoli appealed to the Appellate Division, and, in an

unpublished opinion, the appellate panel reversed the Parole

Board.   The Appellate Division determined that, based on the

administrative record developed, the Parole Board’s affirmance

of the denial of parole was arbitrary and capricious.     The

appellate panel ordered the Parole Board to “expeditiously set

conditions for parole.”

    We granted the Parole Board’s petition for certification,

which argues only that it was error, under the statutory process

governing parole, for the Appellate Division to have proceeded

directly to ordering Acoli’s parole.    Construction of the

statutes governing the parole process leads us to conclude that

the Appellate Division acted prematurely in ordering Acoli’s

parole release.

    As we perceive the legislative intent expressed through the

parole statute, the administrative scheme for parole envisioned

                                 2
that a convicted murderer would undergo a full hearing before

the Parole Board prior to securing release from incarceration.

Submitting the decision of a two-member panel’s denial of parole

to a truncated Board review of a murder inmate’s alleged errors

does not substitute for the full Board in-person review and

hearing of a convicted murderer prior to his or her parole

release.   Accordingly, we hold that the appropriate remedy in

Acoli’s circumstances is a remand to the full Parole Board for

completion of the administrative parole process.   That process

in its totality requires a full hearing before the Parole Board

on his suitability for parole release and shall permit the

victims of Acoli’s criminal acts to be heard, if they wish, by

the Board prior to a decision on his parole.   We reverse and

remand for proceedings consistent with this opinion.

                                I.

    We begin with a summary of the relevant facts and the

procedural path that this appeal has taken.    Foremost, the

procedural history sets the stage for the statutory construction

issue at the heart of this appeal.

    Stemming from his involvement in the 1973 roadside murder

of State Trooper Werner Foerster and assault of Trooper James

Harper along the New Jersey Turnpike, Acoli was convicted in

1974 of murder; atrocious assault and battery; assault and

battery; assault with an offensive weapon; assault with intent

                                 3
to kill; illegal possession of a weapon; and armed robbery.

Under the sentencing provisions in place at the time, the trial

court sentenced Acoli to a life term for the murder conviction

and consecutive sentences of ten to twelve years of imprisonment

for his conviction for assault with intent to kill; two to three

years of imprisonment for illegal possession of a weapon; and

twelve to fifteen years of imprisonment for armed robbery.

Taken together, he received an aggregate sentence of life plus

twenty-four to thirty years.

       In 2010, at the age of seventy-three, and after serving

almost thirty-seven years of his sentence, Acoli became eligible

for parole for the third time.1    A parole hearing officer

performed an initial review of Acoli’s file, and the case was

referred to a Parole Board panel for a hearing.    After

interviewing Acoli at length, the two-member Board panel

determined that “a substantial likelihood exists that [Acoli]

would commit a new crime if released on parole at this time.”

Because of that determination, the two-member panel transferred

the case to a three-member Board panel to establish a future

eligibility term -- that is, when Acoli could reapply for parole

-- under administrative guidelines.    The three-member panel set

a future eligibility term of 120 months.




1   Acoli previously had been denied parole in 1993 and 2004.
                                  4
    Following the administrative process for review, Acoli

filed an appeal with the full Parole Board.   The full Board

conducted a review based on the record as developed before the

panels, commonly known as a paper hearing.    In that review, the

Parole Board considered the record developed by the hearing

officer and the two- and three-member panels, but the Board did

not hear testimony itself or otherwise create its own record.

With that as the record before it, the full Board (minus the

Board members who had participated in earlier panel decisions)

approved the denial of parole to Acoli and the establishment of

a 120-month future eligibility term.   The Board’s findings were

set forth in a nine-page written decision that essentially

adopted the Board panels’ determinations.

    The Parole Board identified its decision as a final agency

decision for the purposes of appellate review.   See R. 2:2-

3(a)(2).   Acoli appealed, and the Appellate Division reversed.

The Appellate Division concluded that the Board’s basis for

denying Acoli parole constituted arbitrary and capricious

action, and the panel ordered that the Parole Board

“expeditiously set conditions for [Acoli’s] parole.”

    The Board filed a motion for reconsideration.     It asked the

panel to reassess its remedy and, further, requested a stay

pending reconsideration.   The Board argued that, rather than

ordering parole, the Appellate Division should have remanded the

                                 5
case to the Parole Board for a full hearing.       According to the

Board, that result was compelled by N.J.S.A. 30:4-123.55(f),

which required that the full fifteen-member Parole Board conduct

a hearing before paroling an inmate who has been convicted of

murder.

    Concluding that the Board misconstrued N.J.S.A. 30:4-

123.55(f), the Appellate Division denied the motion for

reconsideration in a written order.       According to the appellate

panel, N.J.S.A. 30:4-123.55(f) is triggered only when a two-

member Board panel recommends parole.       Viewing that subsection

to be designed as a curb on a rogue two-member panel that might

improperly release a convicted murderer, the appellate panel

dismissed the subsection as inapplicable to Acoli’s

circumstances.   To the appellate panel, nothing in N.J.S.A.

30:4-123.55(f) mandated a plenary hearing before the full Parole

Board “if the inmate was not certified for parole by an assigned

member or the board panel prior to the Board considering an

appeal from a denial of parole.”       Accordingly, the appellate

panel saw no reason to disturb its prior decision and dismissed

as moot the Board’s stay application.

    The Parole Board filed a motion for a stay before this

Court, pending this Court’s determination on its petition for

certification.   We granted the stay and the Board’s petition for

certification.   Acoli v. N.J. State Parole Bd., 221 N.J. 220

                                   6
(2015).    We also granted amicus curiae status to the American

Civil Liberties Union of New Jersey (ACLU-NJ).

                                 II.

                                 A.

    The Board maintains that the Legislature directed that

before an inmate serving a sentence for murder can be paroled,

the full Board must certify parole, by a majority vote, after a

hearing.    That legislative aim, the Board says, was thwarted by

the Appellate Division’s narrow construction of N.J.S.A. 30:4-

123.55(f), which would require a full Board hearing only when

the two-member panel recommends parole.    Accordingly, the Board

asks this Court to remand to the Board for a full hearing.

    The Board emphasizes the distinctions between the

administrative paper appeal (the type of appeal that occurred

here) and the full evidentiary hearing.    To the Board, the two

proceedings are not interchangeable.   The full hearing provides

each Board member with the chance to question the inmate and

hear his or her responses, using those responses as aids in

assessing whether the inmate is likely to commit a crime if

released.   However, the administrative appeal is simply a paper

review of the record before the Board panel, its decision, and

the inmate’s objections to it.

    Last, the Board argues that the Appellate Division deprived

the victims of their right to appear before the fifteen-member

                                  7
Board.   Although the victims may have had a chance to appear

before the two-member panel, the Board contends that the

Legislature specifically granted victims the right to provide

input before the full Board, guiding its parole consideration of

an incarcerated convicted murderer.

                                  B.

    Focusing on the plain language of N.J.S.A. 30:4-123.55(f),

Acoli argues that the subsection applies only when a two-member

Board panel recommends parole for an incarcerated convicted

murderer.   According to Acoli, the Appellate Division correctly

determined that N.J.S.A. 30:4-123.55(f) did not apply in his

circumstances.   Acoli contends that the Legislature’s purpose

undergirding that provision is to prevent a two-member Board

panel, acting alone, from paroling an inmate serving a sentence

for murder.   He urges this Court to find no ambiguity in the

statute and maintains that to grant the Board’s requested relief

would attribute to N.J.S.A. 30:4-123.55(f) an intent that runs

contrary to its plain language.

    The ACLU-NJ makes a similar argument, maintaining that the

plain language of N.J.S.A. 30:4-123.55(f) renders it

inapplicable here.   The ACLU-NJ divides the roads ordinarily

taken for parole release into three general categories:    (1) the

Board panel could certify parole, triggering an inmate’s

release; (2) if the Board panel denies parole, the inmate can

                                  8
appeal that denial to the full Board, which could then certify

release; and (3) an appellate court could find the Board’s

denial so arbitrary that the court intervenes and grants parole.

The ACLU-NJ explains that N.J.S.A. 30:4-123.55(f) cuts off the

first path -- a Board panel certifying parole -- for inmates

convicted of murder.   However, the ACLU-NJ asserts that the

subsection left untouched the second and third routes to parole.

    Emphasizing the words of N.J.S.A. 30:4-123.55(f), the ACLU-

NJ states that the subsection applies only when a Board panel

recommends a murder inmate for parole.   Because the Board panel

here denied Acoli’s parole request, the ACLU-NJ argues that the

subsection is plainly inapplicable and urges affirmance of the

Appellate Division judgment.

                               III.

    We begin with the structure of the Parole Board and the

parole process.   The State Parole Board is composed of a chair,

fourteen associate members, and three alternate members.

N.J.S.A. 30:4-123.47(a).   Appointed by the Governor with the

advice and consent of the Senate, those members are appointed to

bring expertise in “law, sociology, criminal justice, juvenile

justice or related branches of the social sciences.”   Ibid.

    Like other administrative agencies that employ specialized

knowledge to administer a regulatory scheme, the Parole Board is

the “agency charged with the responsibility of deciding whether

                                 9
an inmate satisfies the criteria for parole release under the

Parole Act of 1979.”    In re Application of Hawley, 98 N.J. 108,

112 (1984).   Drawing on the diverse backgrounds of its members,

the Parole Board makes “highly predictive and individualized

discretionary appraisals.”    Beckworth v. N.J. State Parole Bd.,

62 N.J. 348, 359 (1973).

    Those appraisals must realistically be recognized to be

inherently imprecise, as they are based on “‘discretionary

assessment[s] of a multiplicity of imponderables, entailing

primarily what a man is and what he may become rather than

simply what he has done.’”    Greenholtz v. Inmates of Neb. Penal

& Corr. Complex, 442 U.S. 1, 10, 99 S. Ct. 2100, 2105, 60 L. Ed.
2d 668, 677 (1979) (quoting Sanford H. Kadish, The Advocate and

the Expert -- Counsel in the Peno-Correctional Process, 45 Minn.
L. Rev. 803, 813 (1961)); see also Trantino v. N.J. State Parole

Bd., 166 N.J. 113, 201 (2001) (Baime, J.A.D., dissenting)

(“Stripped to its essentials, a parole board’s decision concerns

a prediction as to an inmate’s future behavior, a

prognostication necessarily fraught with subjectivity.”).      But

that imprecision does not allow parole determinations to escape

judicial scrutiny.     Judicial review of the Parole Board’s

decisions is guided by the arbitrary and capricious standard

that constrains other administrative action.     See Hawley, supra,

98 N.J. at 112-13.

                                  10
    It is settled law that the parole of an inmate may come

about through appellate review of the parole process when that

process has been completed and the Board has been shown to have

acted arbitrarily in denying parole.     In Trantino, supra, this

Court confronted the Parole Board’s argument that “the actual

granting or withholding of parole is a function reposing

exclusively in the Parole Board, and there is no such thing as

judicial parole.” 166 N.J. at 173 (internal quotation marks

omitted).    Although the Parole Board rarely acts so far outside

of its discretion as to invite judicial intervention, we

recognized in Trantino that the power to reverse the agency and

order that parole be granted “may be encompassed within the

province of judicial review.”    Ibid.

    That said, the Parole Act and its implementing regulations

set forth the process that normally governs parole

determinations.   See N.J.S.A. 30:4-123.45 to -123.69; N.J.A.C.

10A:71-3.1 to -4.3.

    For most crimes, as an inmate’s parole eligibility date

approaches, correctional personnel prepare a pre-parole report

that is filed with a Parole Board panel.     N.J.S.A. 30:4-

123.54(a).    Then a “designated hearing officer” reviews that

report, along with other supporting documentation, and

determines “whether there is a basis for denial of parole” or

whether “additional information providing a basis for denial of

                                  11
parole would be developed or produced at a hearing.”        N.J.S.A.

30:4-123.55(a).

    If the hearing officer finds no basis to deny parole and no

need to develop more information at a hearing, he or she then

submits a written recommendation “to the assigned member of the

[B]oard panel that parole release be granted.”      Ibid.   If the

Board panel member concurs, parole is certified.      N.J.S.A. 30:4-

123.55(b).

     But if the hearing officer “determines that there is a

basis for denial of parole, or that a hearing is otherwise

necessary,” the case must be referred to a panel of the Board

for a hearing.    N.J.S.A. 30:4-123.55(c).    The hearing is

informal.    Ibid.   The Board panel can receive “as evidence any

relevant and reliable documents or videotaped or in person

testimony, including that of the victim of the crime or the

members of the family of a murder victim if the victim or a

family member so desires.”    Ibid.    After the hearing, which also

can be ordered if a panel member disagrees with the hearing

officer’s recommendation, see N.J.A.C. 10A:71-3.16(d), the Board

panel can either “(1) certify the parole release of the inmate”

or “(2) deny parole and file . . . a statement setting forth the

decision,” N.J.S.A. 30:4-123.55(d).

    If the Board panel denies parole, the inmate may appeal in

writing that denial decision to the full Parole Board.         N.J.S.A.

                                  12
30:4-123.58(a); N.J.A.C. 10A:71-4.2(a).    Under that procedure,

in contrast to the process when the panel recommends parole of a

convicted murderer, an in-person review of the inmate by the

full Board is not part of the structure of this review.       Cf.

N.J.A.C. 10A:71-3.19(c) (setting procedure to ensure murder

inmate’s presence at full Board review when two-member panel

recommends parole of murder inmate under N.J.A.C. 10A:71-

3.18(c)).    In the review of a denial of parole, the full

fifteen-member Board, minus the Board panel members that

participated in the hearing, decides the appeal.    N.J.S.A. 30:4-

123.58(a).   The Parole Board may affirm, modify, or reverse the

Board panel’s decision, or it can remand for further findings.

N.J.A.C. 10A:71-4.2(f).

    Importantly, the Parole Act creates an alternative parole

track for inmates convicted of murder.    For inmates serving a

term for murder and other serious offenses, a hearing officer

cannot recommend parole; the individual hearing officer must

refer the case to a Board panel for a hearing.    N.J.A.C. 10A:71-

3.15(b).    In the case of an inmate convicted of murder, even

after the hearing, the panel is without authority to certify

parole; it can only recommend parole.    N.J.A.C. 10A:71-3.18(c).

When a Board panel recommends parole, referral to the full Board

is automatic.   Ibid.   Parole cannot be certified “until a



                                 13
majority of the full parole board, after conducting a hearing,

concurs in that recommendation.”     N.J.S.A. 30:4-123.55(f).

    That alternate track grew out of 1989 and 1993 amendments

to the Parole Act.   Reflecting those amendments, N.J.S.A. 30:4-

123.55(f) currently provides:

         Notwithstanding the provision of any other law
         to the contrary, if an inmate incarcerated for
         murder is recommended for parole by the
         assigned board member or the appropriate board
         panel, parole shall not be certified until a
         majority of the full parole board, after
         conducting   a   hearing,   concurs  in   that
         recommendation.   The board shall notify the
         victim’s family of that hearing and family
         members shall be afforded the opportunity to
         testify in person or to submit written or
         videotaped statements.

The first sentence of the subsection, addressing the parole

process for murder inmates, was enacted in 1989, see L. 1989, c.

115, § 1, and the second sentence on victim rights came in 1993,

see L. 1993, c. 222, § 1.

    In a statement issued when it considered the 1989

amendment, the Senate Judiciary Committee detailed the parole

process and the effect that the 1989 amendment would have:

         Under present procedures, whenever any inmate
         nears his parole eligibility date, a hearing
         officer is assigned to review that inmate’s
         record.   If the hearing officer determines
         that no basis for denial of parole exists, he
         recommends to the parole board member assigned
         to that case that the inmate be released. If
         the    board    member   concurs    in    that
         recommendation, parole is certified.


                                14
            If the hearing officer does not recommend
            parole or if the assigned board member does
            not certify a parole recommendation, a parole
            hearing is held by the appropriate board
            panel.   After that hearing, the board panel
            either certifies or denies parole.

            Under   this   bill,   whenever    an    inmate
            incarcerated for murder is recommended for
            parole, parole shall not be certified until a
            majority of the full parole board, after
            conducting   a  hearing,   concurs    in   that
            recommendation.

            [Senate Judiciary Committee, Statement to
            Assembly No. 2772 (1989).]

That amendment was signed into law in June 1989 by Governor

Thomas H. Kean.

    The Legislature amended the statute yet again in 1993 to

address the hearing conducted by the full Board when considering

the release of a convicted murderer, adding the following

language:    “The board shall notify the victim’s family of that

hearing and family members shall be afforded the opportunity to

testify in person or to submit written statements.”     L. 1993, c.

222, § 1.    The Sponsor’s Statement accompanying the legislation

explained:

            Under present law, the full Parole Board is
            required to hold a hearing prior to certifying
            the parole of an inmate incarcerated for
            murder. This bill would permit the family of
            the murder victim to testify in person or
            submit written documents at that hearing.

            [Sponsor’s Statement to S. No. 1243 (1992).]



                                  15
    With that background to the parole process in mind, we turn

to the matter before us.

                                IV.

    In the performance of administrative law actions and

determinations, process matters.     An administrative agency

exercises its delegated authority and applies its intended

expertise pursuant to the Legislature’s enabling act that frames

the performance of the agency’s assigned tasks.     The prescribed

process includes “the means by which the Legislature expects the

agency to act.”   See 37 New Jersey Practice, Administrative Law

and Practice § 1.6, at 10 (Steven L. Lefelt et al.) (2d ed.

2000).   The parole scheme operates within that general

construct.

    The decision to grant or deny parole has been granted to a

legislatively created administrative body comprised of persons

having a combined background deemed suitable by the Legislature

to make exceedingly difficult predictive pronouncements about an

individual’s likelihood to reoffend.     See N.J.S.A. 30:4-

123.47(a).   The process created by the Legislature for that body

to follow is one that reflects the trust reposed in the body of

individuals selected to serve as the decision makers for an

agency cast with responsibility and authority to make difficult

predictive determinations.   See Hawley, supra, 98 N.J. at 112

(stating that, under Parole Act of 1979, Parole Board is tasked

                                16
with serious responsibility of determining “whether an inmate

satisfies the criteria for parole release”); Beckworth, supra,

62 N.J. at 359 (noting that Board is expected to draw from

members’ diverse backgrounds when making “highly predictive and

individualized discretionary appraisals”).

     Here, the administrative process calls for stepped decision

making.   In this instance, we are called on to discern how that

administrative process was intended to work, inclusive of

judicial review, in the context of a sequence of events not

faced before by this Court under the present statutory

configuration.2   Our task here, as in every matter involving

statutory construction, is the same:    “‘to divine and effectuate

the Legislature’s intent.’”   Perez v. Zagami, 218 N.J. 202, 209

(2014) (quoting State v. Buckley, 216 N.J. 249, 263 (2013)).

     The best evidence of that intent is the plain language of

the statute, which thus serves as the starting point for

statutory review.   Id. at 209-10.   However, if there is

ambiguity lurking in the statute’s plain language such that its

application in particular circumstances “is not clear” or “is

susceptible to more than one plausible meaning,” the Court may




2 The Board represents that in the twenty-five years since the
enactment of N.J.S.A. 30:4-123.55(f), in cases where appellate
courts ordered the parole of a murder inmate, the full Parole
Board had conducted a full hearing. That historical fact is not
disputed.
                                17
look beyond the statutory text to extrinsic sources to aid in

understanding the Legislature’s will.    State v. Olivero, 221
N.J. 632, 639 (2015) (internal quotation marks omitted).

    Our focus is drawn then, as it must be, to the legislative

amendments that created the current provision codified as

N.J.S.A. 30:4-123.55(f), which deserves repeating in full:

            Notwithstanding the provision of any other law
            to the contrary, if an inmate incarcerated for
            murder is recommended for parole by the
            assigned board member or the appropriate board
            panel, parole shall not be certified until a
            majority of the full parole board, after
            conducting   a   hearing,   concurs  in   that
            recommendation.   The board shall notify the
            victim’s family of that hearing and family
            members shall be afforded the opportunity to
            testify in person or to submit written or
            videotaped statements.

    Although that subsection clearly and expressly prevented

the parole of a convicted murderer by the sole action of a

simple two-member panel of the full Board, as Acoli and amicus

the ACLU-NJ have argued, we are hard pressed to view the

legislative language as restrictively as they do in the setting

of this appeal.    They maintain that a full hearing is required

only when the two-member panel recommends parole to a convicted

murderer.    However, that literal reading of the language misses

the overall import of the consequences of the legislative

outcome that the 1989 amendatory language sought to achieve,

namely to ensure that no convicted murderer would be released


                                 18
without having had a full Board hearing to consider the murder

inmate’s grant of parole.

    Although not expressly stated in that manner in the 1989

amendatory language when the Legislature was reacting to a panel

of the Board recommending parole without any full Board review

of that result, that animating principle is implicit in the

increased procedural hurdles that the Legislature saw fit to

insert into the then-existing parole process for inmates

incarcerated for murder.    At the very least, the language is

ambiguous in expressing the sense of this amendment and its

operation in all settings involving the parole release of a

convicted murderer, making resort to legislative history to

resolve the question raised by the ambiguity appropriate.

    Here the legislative history that is available does not

support the constrained reading, advanced by Acoli and by the

ACLU-NJ, of the 1989 amendatory language contained in the first

sentence of subsection (f).    Instead, the Board’s proposed

interpretation finds support from the general understanding of

the amendment’s import contained in contemporaneous legislative

history.   See, e.g., Office of the Governor, News Release (June

29, 1989) (explaining on Governor’s signing of bill into law

that new legislation “requires the full Parole Board to review

parole recommendations for inmates convicted of first-degree



                                 19
murder”); Senate Judiciary Committee, Statement to Assembly No.

2772 (signaling same expectation).

    Moreover, generally, when construing language of a

statutory scheme, deference is given to the interpretation of

statutory language by the agency charged with the expertise and

responsibility to administer the scheme.   See US Bank, N.A. v.

Hough, 210 N.J. 187, 199 (2012) (explaining that when plain

language leads to more than one reasonable interpretation,

extrinsic evidence may be considered, and that such evidence

includes agency’s interpretation of statute it is tasked with

administering).   Here that agency -- the Board -- maintains that

it operated under the expectation that, if ever the Board’s

affirmance of a two-member panel’s decision to deny release to a

convicted murderer were reversed on judicial review, the full

Board would have the opportunity to conduct its final and full

Parole Board hearing that is implicitly required by N.J.S.A.

30:4-123.55(f), including the opportunity to interview the

inmate in that setting.

    The Board points to the lack of that full review here and

argues, persuasively, that its absence is significant and

contrary to the legislative design for careful and thorough

review at all administrative levels prior to parole release of

murder inmates.   The Parole Board maintains that there are

differences between a review on the papers and a plenary

                                20
hearing.   One reviews a denial by the two-member panel, and, in

the other, the full Board is itself considering whether to

approve the grant of parole to a convicted murderer.    We accept

that those hearings are different in nature and kind, the latter

calling on the dynamic in-person interaction of the full Board’s

members with the convicted murderer to assess collectively the

inmate’s suitability for parole.     In that exchange, the diverse

backgrounds and expertise of the individual Board members may be

utilized and inform the considered judgment of the decisional

body.

    It makes little administrative sense to expect the full

Board to conduct the equivalent of a full Board review for

release of a convicted murderer whenever a two-member panel

withholds parole.   To convert every such appeal to a full-blown

review would waste Board personnel and fiscal resources.

Rather, it is reasonable for the Board to focus its attention on

the inmate’s reasons for criticizing the two-member panel’s

record and decision and have that limited review be subject to

judicial review before the Board is required to conduct a

resource-intensive full hearing.

    We recognize that the agency’s implementing regulations did

not specify such a step, as it had never before occurred (all

prior judicial parole orders of murderers having come after the

full Board had conducted a full review).     However, the

                                21
regulatory scheme in its totality underscores the need for

ensuring a murder inmate’s appearance at a full Board

examination prior to securing parole release, see N.J.A.C.

10A:71-3.19(c), and specifies the extensive actions that the

Board and the Department of Corrections must take in order to

satisfy that important step in the process.   In light of the

rarity of that circumstance, we do not place much weight on the

failure for such an occurrence to be spelled out in the

administrative regulations.   The Board’s interpretation of what

the Legislature expected of it in the execution of its delegated

predictive task is reasonable and thus entitled to deference by

the courts.   In re Election Law Enf’t Comm’n Advisory Op. No.

01-2008, 201 N.J. 254, 262 (2010) (“We will defer to an agency’s

interpretation of both a statute and implementing regulation,

within the sphere of the agency’s authority, unless the

interpretation is ‘plainly unreasonable.’” (quoting Reilly v.

AAA Mid-Atl. Ins. Co. of N.J., 194 N.J. 474, 485 (2008))).

    That supports showing patience, exercising judicial

restraint, and allowing the administrative process to reach its

conclusion.   By virtue of our remand, we ensure that subsequent

judicial review, if critical of the substance of that ultimate

determination by the Parole Board under the applicable standard

of review, does not impermissibly result in a judicial

substitution of a decision reposed by the Legislature with the

                                22
Parole Board.   The Appellate Division here declined to remand to

the Parole Board for a full hearing, as was requested on

reconsideration by the Parole Board.    The panel, essentially,

saw no point to that step, having itself evaluated Acoli’s bases

for asserting that he is ready for release and determining that

there has been no convincing reason presented to date to require

his further incarceration.   That remedy basically substituted

the appellate panel’s judgment for that of the agency charged

with the expertise to make such highly predictive,

individualistic determinations –- the full Parole Board.     We are

reluctant to agree with the appellate panel that such a

determination should have been made without having allowed the

completion of all steps that the Legislature deemed necessary in

the deliberation on paroling a convicted murderer.

    Finally, we note that statutory construction abhors an

interpretation that would render meaningless words within a

statute.   Jersey Cent. Power & Light Co. v. Melcar Util. Co.,

212 N.J. 576, 587 (2013) (observing as “bedrock assumption” that

Legislature does not include meaningless language).   “[E]very

effort should be made to avoid rendering any part of the statute

superfluous.”   State in Interest of K.O., 217 N.J. 83, 91

(2014).    In 1993, the Legislature pointedly added reference to

the rights of victims, stating



                                 23
          The board shall notify the victim’s family of
          that hearing and family members shall be
          afforded the opportunity to testify in person
          or to submit written statements.

          [L. 1993, c. 222, § 1.]

    That language supports the conclusion that, prior to a

murder inmate’s parole release, the Legislature expected that

the full Board would conduct a hearing (1) with the inmate

present for examination, not a paper review of the record below,

and that (2) the victim or victims would receive notice of that

hearing and be given the opportunity to address the Board and to

witness the full Board’s interaction with the incarcerated

murderer prior to his or her approval for release.   Under the

truncated review that occurred here, and on which the Appellate

Division based its order requiring the Board to set conditions

for Acoli’s release, that language would be substantially

neutered, if not rendered meaningless.   It is not equivalent to

point to a victim’s right to submit material to the two-member

panel that would then be part of the paper-record review

conducted by the full Board on a recommendation of parole

denial.

    In sum, the Appellate Division’s remedy missed a step by

not remanding to the full Board for a full hearing and

assessment of Acoli’s suitability for parole release.     We

express no view on what the outcome of that full assessment


                               24
should be.   Whatever it shall be, there will be a right of

appeal to the Appellate Division.     If Acoli is denied parole,

then that would be the appropriate time at which the Appellate

Division might have occasion to consider whether the unusual

remedy of judicially ordered parole of a convicted murderer

might be in order.    However, that possibility must await

completion of the parole process in its entirety.

                                 V.

     The remedy imposed by the Appellate Division is reversed,

and the matter is remanded for further proceedings consistent

with this opinion.3



     JUSTICES PATTERSON and SOLOMON and JUDGE CUFF (temporarily
assigned) join in JUSTICE LaVECCHIA’s opinion. JUSTICE ALBIN
filed a separate, dissenting opinion. CHIEF JUSTICE RABNER and
JUSTICE FERNANDEZ-VINA did not participate.




3 It is difficult to reconcile the charged nature of the
dissent’s language with the commonplace remedy of a remand to
complete an administrative process, as ordered in this matter.
To the extent that the dissent is so impassioned because it is
Acoli whose case is remanded, we add only this. It was the
procedural setting of this case that gave rise to an issue of
first impression. Our resolution of that issue will govern the
parole process for all inmates incarcerated for murder, not only
Acoli.

                                 25
                                            SUPREME COURT OF NEW JERSEY
                                              A-52 September Term 2014
                                                       075308

SUNDIATA ACOLI (f/k/a CLARK
EDWARD SQUIRE),

    Petitioner-Respondent,

         v.

NEW JERSEY STATE PAROLE
BOARD,

    Respondent-Appellant.


    JUSTICE ALBIN, dissenting.

    Fifteen years ago, this Court stated that “[n]o matter how

great the pressure, agencies of government cannot ignore the law

in special cases.”     Trantino v. N.J. State Parole Bd., 166 N.J.
113, 197 (2001).     The Court made that statement because the New

Jersey Parole Board, in a controversial case, repeatedly refused

to parole an inmate despite the governing statute that called

for his release.     See id. at 121, 189.    The inmate, Thomas

Trantino, had brazenly and brutally killed two police officers

thirty-seven years earlier.     See id. at 121-22.     The Court knew

that the public would “find it incomprehensible that the law

requires parole release of an inmate who was responsible for the

murder of two police officers.”        Id. at 196.   It nevertheless

ordered Trantino’s release because, after almost four decades in

prison, there was no longer a substantial likelihood that he

                                   1
would commit another offense.     Id. at 190.   The Court emphasized

that the “case [was] more about the rule of law than it [was]

about Thomas Trantino,” and that the law must apply “equally to

all persons, the bad as well as the good.”      Id. at 197-98

(quoting Catena v. Seidl, 68 N.J. 224, 228 (1975)).      The Court

concluded with these words:     “If ever courts permit agencies of

government to create exceptions to the rule of law, applying it

for the many but exempting the disfavored, we will have

irreparably damaged the foundation of our democracy.”      Id. at

198.

       The present case tests whether our Court is willing to keep

faith with the guiding principles set forth in Trantino.

       Sundiata Acoli, now seventy-nine years old, committed

infamous crimes forty-two years ago -- the murder of one New

Jersey State Trooper and the atrocious assault and battery of

another.    He was sentenced to a term of life plus twenty-four to

thirty-years imprisonment.    Based on the law in effect when he

committed those abhorrent crimes, he has been eligible for

parole.    The Parole Board denied Acoli parole in 1993, 2004, and

2011.     On the last occasion, as on earlier ones, the Parole

Board maintained that there was a substantial likelihood that

Acoli would commit another crime if released.

       The Appellate Division reversed, finding no support in the

record for the conclusion that Acoli posed a threat if paroled.

                                   2
The Appellate Division determined that the Board’s denial of

parole was therefore arbitrary and capricious and ordered the

Board to release Acoli after setting appropriate conditions.

    In ordering Acoli’s release, the appellate panel simply

followed the plain words of the governing parole statute and

gave this notorious inmate the protection of the law.   The

courageous appellate panel clearly recognized that its decision

would not be popular and might be misunderstood, but was willing

to suffer the public’s opprobrium because the law commanded the

result.

    The Board does not challenge the Appellate Division’s

finding that the denial of parole lacked evidential support.

Instead, the Board argues without any statutory support that the

Appellate Division must (1) remand to the Board to hear directly

from Acoli, although the Board evidently had no desire to hear

from him when it last convened, and (2) allow the victim’s

family members to be heard, although they were given the

opportunity to register their opinions through written or

videotaped statements.

    In accepting the Board’s argument and overturning the

Appellate Division, the majority ignores a plainly written

statute and our jurisprudence governing appeals from a final

decision of a state agency.   See N.J.S.A. 30:4-123.55; In re

Appeal of Certain Sections of Unif. Admin. Procedure Rules, 90

                                3
N.J. 85, 96 (1982) (“The final decision constitutes the ultimate

regulatory result.”).     The majority’s strained and unreasonable

interpretation of our law will keep Acoli in prison for more

hearings and more appeals -- without in any way altering the

Appellate Division’s unchallenged legal conclusion that Acoli

poses no danger to the public.    The now forty-two-year record in

this case will not meaningfully change on remand; nor is it

reasonable to expect that the Board’s decision will change.       But

the majority decrees that these pointless steps be taken.

    Acoli committed the most heinous crime:     the murder of a

law enforcement officer -- a crime, which, if committed today,

would result in a life sentence without parole eligibility.

N.J.S.A. 2C:11-3(b)(2).    But even the most despised inmate is

entitled to the protection and enforcement of the law.    That was

the lesson in Trantino.     That is a lesson, sadly, forgotten

today.   Because Acoli has not been given the benefit of the

statute as written, I respectfully dissent.

                                  I.

    The Parole Act, N.J.S.A. 30:4-123.45 to -123.69, provides

two pathways in the parole process for inmates sentenced to

prison for murder.   Both paths begin the same way.   A pre-parole

report, which includes any statements submitted by the victim’s

relatives, is forwarded to a panel of the Parole Board.

N.J.S.A. 30:4-123.54(a), (b)(2); N.J.A.C. 10A:71-3.7(c)-(d).       A

                                  4
hearing officer then reviews the pre-parole report and any

related material and refers the case to a Board panel.        N.J.A.C.

10A:71-3.15(a)(1), (b).    The Board panel must notify the

victim’s relatives of their right to testify or submit written

or videotaped statements at the hearing.        N.J.S.A. 30:4-

123.54(b)(2).     Next, a Board panel reviews the pre-parole report

and conducts a hearing.     N.J.S.A. 30:4-123.55(c); N.J.A.C.

10A:71-3.16(a).    At the hearing, the Board panel “receive[s] as

evidence any relevant and reliable documents or videotaped or in

person testimony, including that of the victim of the crime or

the members of the family of a murder victim if the victim or a

family member so desires.”     Ibid.

    Pathway one is when the Board panel denies parole.           In that

circumstance, the inmate may appeal to the full Parole Board for

a review of the panel decision.        N.J.S.A. 30:4-123.58(a);

N.J.A.C. 10A:71-4.1(a).     The inmate and victim’s relatives have

no statutory right to appear in person before the full Parole

Board, although they are provided the opportunity to be heard

before the Board panel.     See N.J.S.A. 30:4-123.55(c).     The full

Board, however, has the inherent authority to permit the inmate

and the victim’s relatives to make statements or give testimony

before rendering a decision.    If the full Parole Board denies

parole in a final agency determination, the inmate has the right

of appeal.   See Trantino, supra, 166 N.J. at 173.

                                   5
    The Appellate Division is authorized to correct arbitrary

decisions of the Parole Board and, when necessary, to order the

release of a prisoner held in violation of the law.        Ibid.   That

power is the essence of judicial review.        It ensures that the

rule of law is not sacrificed to the caprice of government

actors rendering decisions that cannot be justified by the

record or governing statutes.   Ibid.    Under the law applicable

to Acoli, parole could be denied only if a preponderance of the

evidence established a “substantial likelihood” the individual

would commit a crime if released.    See N.J.S.A. 30:4-123.53(a)

(1979), amended by N.J.S.A. 30:4-123.53(a) (1997) and N.J.S.A.

30:4-123.56(c) (1979), amended by N.J.S.A. 30:4-123.56(c)

(1997).

    Pathway two is when a Board panel recommends that an inmate

incarcerated for murder be released on parole.        In that

circumstance, the case is referred automatically to the full

Parole Board.   N.J.S.A. 30:4-123.55(f); N.J.A.C. 10A:71-3.18(c).

When the Board panel recommends release, N.J.S.A. 30:4-123.55(f)

directs that “parole shall not be certified until a majority of

the full parole board, after conducting a hearing, concurs in

that recommendation.”   That statute also provides that the

victim’s family shall be notified of the hearing and “be

afforded the opportunity to testify in person or to submit

written or videotaped statements.”      Ibid.

                                 6
    Subparagraph (f) was enacted as an amendment to N.J.S.A.

30:4-123.55 to prevent a two-member Board panel from paroling an

inmate incarcerated for murder without review by the full Parole

Board.   See Senate Judiciary Committee, Statement to Assembly

No. 2772 (Feb. 23, 1989).   In enacting subparagraph (f) (pathway

two), the Legislature was aware that a final determination by

the Parole Board under pathway one was subject to judicial

review and could be reversed if arbitrary and capricious, and

that the court was empowered to order parole.       See, e.g., N.J.

State Parole Bd. v. Cestari, 224 N.J. Super. 534, 551 (App.

Div.), certif. denied, 111 N.J. 649 (1988) (ordering parole in

1988); Mallamaci v. Dietz, 146 N.J. Super. 15, 22-23 (App. Div.

1976) (ordering parole in 1976).       In other words, subparagraph

(f) has no bearing on pathway one.      Nothing in the language of

subparagraph (f) or the legislative history suggests that the

Legislature intended to address anything other than the

circumstance of a board panel’s decision to recommend release of

a convicted murderer.

                                II.

                                A.

    The law pertaining to pathway one governs the outcome of

this case.

    In 2010, for the third time, Acoli was eligible for parole.

A “pre-parole report” was prepared, see N.J.S.A. 30:4-123.54(a);

                                   7
N.J.A.C. 10A:71-3.7(c)-(f); the victim’s family members were

advised of their right “to provide a written or videotaped

statement” or testify before the Parole Board panel, see

N.J.S.A. 30:4-123.54(b)(2); and the Board panel met with Acoli

and reviewed his file along with the victim-impact statements,

see N.J.S.A. 30:4-123.55(c).    The two-member Board Panel denied

parole.   With the addition of a third member, the Board Panel

imposed a future parole eligibility term of ten years, making

Acoli eligible for parole at the age of eighty-three.

    Acoli appealed to the full Parole Board in accordance with

N.J.S.A. 30:4-123.58(a) and N.J.A.C. 10A:71-4.1(a).    Although

Acoli had no right to appear before the Parole Board to present

his case, the Board had the authority to conduct a personal

interview of him.   Acoli did not receive an invitation to appear

before the Board.   The full Parole Board reviewed Acoli’s

complete file covering the entirety of Acoli’s incarceration.

Acoli’s hearing on the written record, before the full Board,

conformed with the applicable statutes and regulations.

    In a “Notice of Final Agency Decision,” dated February 23,

2011, the full Parole Board denied Acoli parole, finding a

substantial likelihood that Acoli, if released, would commit

another offense.    The Board based its decision on (1) Acoli’s

conviction of the murder of Trooper Foerster in 1973 and earlier

minor charges, for which he received probationary sentences; (2)

                                  8
his purported lack of insight into his criminal behavior

committed thirty-seven years earlier; (3) his account of events

about the Trooper Foerster murder, which the Board found “not

credible”; and (4) his refusal or inability to accept the

State’s version of what occurred.      The Board found that Acoli’s

“answers made it difficult to understand how and why his

thinking has transitioned from violent to non-violent thinking”

in the years since his incarceration in 1973.      Acoli had been a

member of the Black Panther party in the 1960’s and 1970’s but,

while in prison, renounced the use of violence as a means of

bringing about societal change.    Last, the Board attributed to

Acoli “impulsive and questionable judgment” because he

personally called the psychologist to ask her when his

psychological evaluation would be conducted for his pre-parole

report.

                                  B.

    The Appellate Division concluded that a “thorough scrutiny

of the record” did not “support the Board’s stated reasons for

denial of parole, namely that if released Acoli would be likely

to commit another crime.”   This conclusion is not disputed.     The

appellate panel made the following observations:      (1) Acoli has

not committed a single disciplinary infraction since 1996, and

accumulated only minor infractions since 1979; (2) his

institutional progress report indicated that he “‘has displayed

                                  9
a positive rapport with both staff and inmates’”; (3) Acoli

“completed at least 100 different programs for self-improvement

as well as vocational training”; (4) Acoli was a prisoner

representative for the correctional facility’s social resource

organization, and as a result of “his positive institutional

record, he became a member of the Honors Unit program”; and (5)

in 2008, prison staff reported that Acoli had “demonstrated

adequate coping skills . . . and ability to establish positive

interaction with others,” and that he was expected “to be able

to transition to the community if paroled.”

    The appellate panel also referenced the pre-parole mental

health evaluation conducted by Lois D. Goorwitz, Ph.D.    Dr.

Goorwitz noted that Acoli “‘expressed regret and remorse about

his involvement in the death of the state trooper’” and

“‘appeared to be answering honestly.’”   Dr. Goorwitz also found

Acoli “‘to be very cooperative, self[-]reflective, thoughtful,

and non[-]defensive in his responses to the questions posed to

him.’”   (alteration in original).   She concluded that “‘there

were “NO psychological contraindications to granting parole.”’”

The panel expressed that it was “appalled by Acoli’s senseless

crimes” but that the Parole Board’s decision was wholly

contradicted by the record and that “Acoli has paid the penalty

under the laws of this State for his crimes.”   Because the

Appellate Division determined that “[t]he record simply does not

                                10
support further denial of parole,” it directed the Parole Board

to take the appropriate steps leading to Acoli’s release.

                                  C.

    The Appellate Division also denied the Parole Board’s

motion for reconsideration.    The appellate panel rejected the

Board’s argument that its final parole decision was not, in

fact, final because Acoli was not granted “a full evidentiary

hearing” under N.J.S.A. 30:4-123.55(f).    The appellate panel

noted that the plain and unambiguous language of N.J.S.A. 30:4-

123.55(f) requires a full evidentiary hearing by the Parole

Board only when a Board panel recommends that a murder inmate be

paroled.   The Appellate Division pointed out that N.J.S.A. 30:4-

123.55(f) does not apply to inmates, such as Acoli, who are

denied parole by a Board panel.    The statutes applicable to

cases in which the Board panel denies parole, N.J.S.A. 30:4-

123.55(c) and -123.58, do not mandate that the full Parole Board

conduct an evidentiary hearing.    The appellate panel indicated

that, “in a nine-page ‘Notice of Final Agency Decision,’ the

Board methodically reviewed the evidence and determined that . .

. there was a substantial likelihood that [Acoli] would commit a

crime if released,” and unanimously elected to deny Acoli

parole.    The appellate panel stated that the Parole Board’s

assertion that the Appellate Division’s reversal of the full

Board’s final decision was the equivalent of a Parole Board

                                  11
panel recommending parole, thus triggering a remand for an

evidentiary hearing, was “patently incorrect.”

                               III.

    The Appellate Division’s straightforward application of the

law cannot be faulted.   A majority of this Court has rewritten

the plain, unambiguous language of the statute to reach an

outcome that it believes the Legislature would find reasonable.

That is a new canon of statutory interpretation.   Nothing in the

statutory text supports the majority’s decision.   Moreover, as

suggested by the Appellate Division, the majority’s result

upends the meaning of a final administrative determination.

    Presumably, when the full Parole Board denies parole to a

murder inmate, the Board has completed a comprehensive review of

the record, including the inmate’s interview, the victim-impact

statements, the inmate’s history of institutional adjustment and

progress, psychological reports, and all other relevant

material.   See N.J.S.A. 30:4-123.58(a); N.J.A.C. 10A:71-4.1(a).

This is not and should not be a pro forma undertaking.

    Under the majority’s new formulation, after the full Parole

Board denies parole to a murder convict in a final agency

determination, following an earlier denial by a Board panel, the

Appellate Division can render only an advisory decision -- even

when the record utterly fails to show a substantial likelihood

that the inmate will commit another offense if released on

                                12
parole.   That approach ignores our existing jurisprudence.      The

majority requires that the Appellate Division must remand to the

full Board for an evidentiary hearing.     If the Parole Board

conducted a thorough review the first time, however, we cannot

expect the Parole Board will change the view it expressed in a

nine-page, single-spaced decision.      Instead, we have the makings

of a show hearing.     Acoli will be given the opportunity to

appear before the full Parole Board to repeat what he has said

earlier and to be called lacking in credibility based on his in-

person presentation.     The victim’s family also has the

opportunity to repeat what the Parole Board has read or reviewed

through videotaped statements.     Then, a parole denial will

follow, a new round of appeals, and the Appellate Division can

revisit the matter when Acoli is an octogenarian.

    The tortured interpretation of the statutory scheme creates

a merry-go-round that will extend the incarceration of Acoli --

but for no rational or just purpose.     In Trantino, this Court

committed the judiciary to the task of ensuring that

administrative agencies not thwart the law in unpopular cases.

Trantino, supra, 166 N.J. at 197.      In that case, we held that

the law cannot bend to the strong winds of public opinion.

Perhaps few will shed a tear that Acoli will spend more years in

prison -- without any legal justification -- for the murder of a

police officer.   But this case is about more than one

                                  13
individual.   It is about the integrity of our justice system.

The rule of law must apply even to the most disfavored member of

society.

    The precepts articulated in Trantino are as relevant today

as they were fifteen years ago.    By reversing the Appellate

Division, the majority has forsaken those precepts.    I therefore

respectfully dissent.




                                  14
                     SUPREME COURT OF NEW JERSEY


NO.    A-52                                    SEPTEMBER TERM 2014
ON CERTIFICATION FROM                  Appellate Division, Superior Court




SUNDIATA ACOLI (f/k/a CLARK EDWARD
SQUIRE),

      Petitioner-Respondent,

              v.

NEW JERSEY STATE PAROLE BOARD,

      Respondent-Appellant.




DECIDED              February 23, 2016
                                                            PRESIDING
OPINION BY         Justice LaVecchia
CONCURRING/DISSENTING OPINION BY
DISSENTING OPINION BY          Justice Albin


                                  REVERSE AND
  CHECKLIST                                                DISSENT
                                    REMAND
  CHIEF JUSTICE RABNER              -----------------
  JUSTICE LaVECCHIA                        X
  JUSTICE ALBIN                                                X
  JUSTICE PATTERSON                        X
  JUSTICE FERNANDEZ-VINA            -----------------
  JUSTICE SOLOMON                          X
  JUDGE CUFF (t/a)                         X
  TOTALS                                   4                   1